Citation Nr: 1309388	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-13 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD) with spondylolisthesis.

2.  Entitlement to service connection for right lower extremity radiculitis, claimed as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to July 1946.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  In that decision, the RO denied entitlement to service connection for a low back disability and a sciatic nerve disability of the right leg claimed as secondary to the low back disability.

In May 2011, the Veteran testified before the undersigned during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.

In August 2011, the Board remanded the claims for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's current lumbar spine DDD with spondylolisthesis is related to service.

2.  Right lower extremity radiculitis is related to service connected lumbar spine DDD with spondylolisthesis.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, lumbar spine DDD with spondylolisthesis was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Right lower extremity radiculitis is proximately due to or the result of service connected lumbar spine DDD with spondylolisthesis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2012).  As the Board is granting the only two claims being decided herein, however, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, __ F.3d __, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  In addition, the continuity of symptomatology rules of 38 C.F.R. § 3.303(b) apply only where a chronic disease or its symptoms are noted in service or during the one year presumptive period but is not shown to be chronic or a diagnosis of chronicity may legitimately be questioned.  Id.  In this case, although the Veteran has been diagnosed with lumbar spine arthritis, a chronic disease, there were no notations of arthritis or its symptoms in the service treatment records and the spine was normal on the July 1946 separation examination.  The chronicity and continuity of symptomatology rules of 38 C.F.R. § 3.303(b) are therefore inapplicable in this case.

The Veteran may still show entitlement to service connection by establishing a nexus between current disability and service under 38 C.F.R. § 3.303(a).  Walker, 2013 WL 628429, at *7.  As shown below, the Veteran has been diagnosed with lumbar spine disease and has thus met the current disability requirement.  With regard to the in-service disease or injury requirement, the Veteran has claimed in his written statements and Board hearing testimony that he was a pilot for propeller aircraft during World War II, when he was involved in two separate attacks and flying accidents while attempting to land his aircraft on the USS Sarasota.  The Veteran has thus claimed that his service included combat with the enemy.  As combat veteran, the Veteran would be entitled to the application of 38 U.S.C.A. § 1154(b), which aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  The service records reflect that the Veteran was awarded the World War II Victory Ribbon, the American Area Campaign Ribbon, the Asiatic-Pacific Area Campaign Ribbon with 2 stars, and the Philippine Liberation Ribbon.  These decorations are not indicative of combat.  See VA Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, 1.D.13.d (listing combat decorations based on which VA will presume that the Veteran engaged in combat with the enemy).  Moreover, there is no evidence that the Veteran engaged in combat with the enemy, despite extensive efforts by the  Board and the RO/AMC to obtain such evidence.

The Board notes, however, that even in the absence of combat, each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The Veteran's service records confirm that he served as a Naval aviator and aviation cadet aboard the USS Saratoga, the USS Kulagulf, the USS Block Island, the USS Solomon Islands, and the USS Bataan, and that he received certification as a night torpedo pilot, aviation equipment officer, material officer, assistant recorder, and pilot.  Given the above, the Board finds that the Veteran's testimony that he injured his back while landing aircraft is credible and consistent with the circumstances of his service.  As the Veteran is competent to report his observations including a back injury, he has met the in-service injury requirement.

As to the current disability requirement, a December 2007 magentic resonance imaging (MRI) report indicated grade I, L4 to L5 spondylolisthesis due to severe bilateral hypertrophic facet arthropathy, DDD status-post injury, and multilevel degenerative joint disease (DJD) and DDD.  On the December 2009 VA examination, the diagnosis was spondylolisthesis of L3, L4 and L5, foraminal stenosis of L4 root per private record imaging.  The Veteran has thus met the current disability requirement with regard to his lumbar spine disability, and the only remaining question is whether his current disability is related to his in-service injury.  The Board found the December 2009 VA examiner's opinion to be inadequate because he indicated that an opinion regarding the etiology of the back and sciatic nerve disability could not be provided without resorting to mere speculation.  The Board therefore remanded the claim for a new examination and opinion as to whether current lumbar spine disability is related to service.

Subsequent to the Board's August 2011 remand, two medical opinions have been offered on this question.  In March 2012, after conducting the requested examination, a VA physician opined that the current disability was "less likely as not" related to service.  In support of this opinion, the physician wrote a lengthy statement in which she acknowledged that the exact cause of spondylolisthesis and arthritis are unknown, but concluded that flight landings would be consistent with soft tissue mechanical or muscular back pain, which are not a cause of, or related to, spondylolisthesis  or DDD.  In contrast, in a January 2012 statement, Dr. Kuehn, noting that the Veteran was an aircraft carrier pilot during World War II, the history relating to his low back including the 2007 MRI, his prior treatment, and that the Veteran had advanced facet arthropathy that is degenerative and likely related to prior spinal traumas, concluded that his service as a carrier pilot likely contributed to his subsequent spinal issues.  While the March 2012 VA examiner's opinion is longer and contains more extensive reasoning, the Court has recently explained that it is not necessary for an examiner to explain his reasoning in detail if his meaning is clear when the report is read as a whole in the context of the evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

As each of the two non-speculative opinions was provided by a qualified and informed physician whose reasoning was clear from the context of their statements, these opinions are of approximately equal evidentiary weight.  Moreover, the March 2012, VA examiner conceded that the exact causes of spondylolisthesis and arthritis are unknown.  In these circumstances, the reasonable doubt created by this approximate balance of positive and negative evidence must be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  As the evidence thus supports the claim that current lumbar spine disability is related to service, entitlement to service connection for lumbar spine DDD with spondylolisthesis is warranted.

The Veteran has also been diagnosed with bilateral lower extremity radiculopathy, including on the December 2009 VA examination.  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury, 38 C.F.R. § 3.310(a), and the Veteran claims that his right lower extremity radiculopathy is due to his lumbar spine disability for which the Board has granted service connection on this appeal.  The only medical opinion on this question is that of the March 2012 VA examiner, who, after examining the Veteran, reviewing the claims file, and offering an opinion on the etiology of the lumbar spine disability, opined that the Veteran had right lower extremity radiculitis that is at least as likely as not caused by his lumbosacral spine DDD.  As there is no contrary medical opinion in the record, entitlement to service connection for right lower extremity radiculitis, secondary to lumbar spine DDD, must be granted.

The Board notes that there is no opinion as to whether the diagnosed left lower extremity radiculopathy is related to lumbar spine DDD, but as all associated objective neurologic abnormalities are rated in conjunction with diseases of the spine, see Note 1, General Rating Formula for Diseases and Injuries of the Spine, this issue can be addressed in connection with the initial ratings assigned for the Veteran's now service connected lumbar spine DDD with spondylolisthesis and right lower extremity radiculitis.



ORDER

Entitlement to service connection for lumbar spine DDD with spondylolisthesis is granted.

Entitlement to service connection for right lower extremity radiculitis, secondary to lumbar spine DDD with spondylolisthesis, is granted.




____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


